United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.D., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF INVESTIGATION,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1076
Issued: December 2, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge

JURISDICTION
On April 25, 2020 appellant filed a timely appeal from a November 6, 2019 merit decision
and a November 20, 2019 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has met his burden of proof to establish greater than
two percent permanent impairment of the left lower extremity, for which he previously received
schedule award compensation; and (2) whether OWCP properly denied his request for
reconsideration of the merits of his claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 27, 2017 appellant, then a 45-year-old special agent, filed a traumatic injury
claim (Form CA-1) alleging that on November 7, 2017 he sustained a strain and/or tendinitis in
the iliopsoas muscle when running on a trail in the performance of duty. OWCP accepted the
claim for lumbar intervertebral disc displacement and lumbar spinal stenosis. Appellant sustained
intermittent periods of disability subsequent to his injury. On January 5, 2018 he underwent an
anterior lumbar interbody fusion at L3-4 with a cage insertion. Appellant returned to part-time
modified employment on March 6, 2018.
In an impairment evaluation report dated October 24, 2018, Dr. Stephanie Y. Clop, a
Board-certified physiatrist, noted her review of appellant’s history of groin pain while running at
work on November 7, 2017. She noted that he had undergone an L3-4 extreme lateral interbody
fusion (XLIF) on January 5, 2018. Dr. Clop discussed appellant’s current symptoms of mild
numbness in the toes and mild weakness with stairs or running. On examination she found mild
left quadriceps atrophy, 4+/5 left quadriceps strength, and 5/5 strength in the remainder of the left
lower extremity. Dr. Clop found intact sensation of the left lower extremity except for the distal
third of the thigh and lateral left foot. She diagnosed status post L3-4 XLIF and residual left thigh
atrophy and numbness. Dr. Clop indicated that she was using the sixth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides)2 to
rate appellant’s residual left lower extremity symptoms. She found that he had 10 to 14 percent
permanent impairment due to class 2 atrophy of the left quadriceps and thigh using Table 17-4 on
page 570 of the A.M.A., Guides, relevant to determining impairments of the lumbar spine.
Dr. Clop applied a grade modifier for functional history (GMFH) of one, grade modifier for
physical examination (GMPE) of two and a grade modifier for clinical studies (GMCS) of two.
She utilized the net adjustment formula and concluded that appellant had 11 percent whole person
permanent impairment.
On October 26, 2018 appellant filed a claim for a schedule award (Form CA-7).
In a November 1, 2018 development letter, OWCP requested that appellant submit an
impairment evaluation from his attending physician rating his impairment in accordance with the
A.M.A., Guides and addressing whether he had reached maximum medical improvement (MMI).
On April 17, 2019 Dr. Arthur S. Harris, a Board-certified orthopedic surgeon serving as
the district medical adviser (DMA), reviewed the evidence and diagnosed status post anterior
lumbar interbody fusion at L3-4. He applied The Guides Newsletter, Rating Spinal Nerve
Extremity Impairment Using the Sixth Edition (The Guides Newsletter) (July/August 2009) to
Dr. Clop’s findings, noting that it provided a way to rate impairments of the lower extremity
originating in the spine. Dr. Harris found that appellant had no impairment of the right lower
extremity as he had no evidence of a neurological deficit. For the left lower extremity, he found
that appellant had no impairment for mild pain and reduced sensation due to L3 radiculopathy.
Dr. Harris determined that he had two percent impairment of the left lower extremity for mild

2

A.M.A., Guides (6th ed. 2009).

2

motor weakness from radiculopathy at L2. He concluded that appellant had two percent
impairment of the left lower extremity and that he had reached MMI on October 24, 2018.
By decision dated November 6, 2019, OWCP granted appellant a schedule award for two
percent permanent impairment of the left lower extremity. The period of the award ran for 5.76
weeks from October 24 to December 3, 2018.
On November 13, 2019 appellant requested reconsideration. He agreed that The Guides
Newsletter should be used to calculate the extent of his lower extremity impairment. Appellant
contended, however, that the DMA had failed to correctly apply the provisions of The Guides
Newsletter. He noted that radiculopathy from an L3 injury yielded a default value of one percent
for a mild sensory deficit and three percent for a mild motor deficit. Appellant maintained that the
DMA had reduced his sensory impairment to zero from the default value of one percent without
explanation. He further asserted that the DMA had rated his motor deficit using a different level
than L3. Appellant questioned why he identified the motor deficit as originating at L2 given that
he had no L2 injury. He calculated that, using The Guides Newsletter and applying the grade
modifiers found by his physician, he had one percent impairment for a sensory deficit and four
percent impairment for motor deficit, for a combined five percent lower extremity permanent
impairment.
By decision dated November 20, 2019, OWCP denied appellant’s request for
reconsideration as he had not raised an argument or submitted evidence sufficient to warrant
reopening his case for further merit review under 5 U.S.C. § 8128(a).
LEGAL PRECEDENT -- ISSUE 1
The schedule award provisions of FECA,3 and its implementing federal regulations,4 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. FECA,
however, does not specify the manner in which the percentage loss of a member shall be
determined. The method used in making such a determination is a matter which rests in the
discretion of OWCP. For consistent results and to ensure equal justice, the Board has authorized
the use of a single set of tables so that there may be uniform standards applicable to all claimants.
OWCP evaluates the degree of permanent impairment according to the standards set forth in the
specified edition of the A.M.A., Guides, published in 2009.5 The Board has approved the use by

3

Id.

4

20 C.F.R. § 10.404.

5

For decisions issued after May 1, 2009 the sixth edition of the A.M.A., Guides is used. A.M.A., Guides, (6th ed.
2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5(a) (March 2017); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010).

3

OWCP of the A.M.A., Guides for the purpose of determining the percentage loss of use of a
member of the body for schedule award purposes.6
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning Disability
and Health (ICF).7 Under the sixth edition, the evaluator identifies the impairment class of
diagnosis (CDX), which is then adjusted by the GMFH, GMPE, and GMCS.8 The net adjustment
formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).9 Evaluators are directed to
provide reasons for their impairment choices, including the choices of diagnoses from regional
grids and calculations of modifier scores.10
Neither FECA nor its regulations provide for a schedule award for impairment to the back
or to the body as a whole.11 Furthermore, the back is specifically excluded from the definition of
organ under FECA.12 The sixth edition of the A.M.A., Guides does not provide a separate
mechanism for rating spinal nerve injuries as impairments of the extremities. Recognizing that
FECA allows ratings for extremities and precludes ratings for the spine The Guides Newsletter
offers an approach to rating spinal nerve impairments consistent with sixth edition methodology.
For peripheral nerve impairments to the upper or lower extremities resulting from spinal injuries,
OWCP procedures indicate that The Guides Newsletter is to be applied.13 The Board has
recognized the adoption of this methodology for rating extremity impairment, including the use of
The Guides Newsletter, as proper in order to provide a uniform standard applicable to each
claimant for a schedule award for extremity impairment originating in the spine.14
ANALYSIS -- ISSUE 1
The Board finds that the case is not in posture for decision.
In an October 24, 2018 impairment evaluation, Dr. Clop found that appellant had mild left
quadriceps atrophy, 4+/5 left quadriceps strength, and 5/5 strength in the remainder of the left
lower extremity. She further found intact sensation of the left lower extremity with the exception
6

P.R., Docket No. 19-0022 (issued April 9, 2018); Isidoro Rivera, 12 ECAB 348 (1961).

7

A.M.A., Guides (6th ed. 2009), p.3, section 1.3, International Classification of Functioning, Disability and Health
(ICF): A Contemporary Model of Disablement.
8

Id. at 494-531.

9

Id. at 411.

10

R.R., Docket No. 17-1947 (issued December 19, 2018); R.V., Docket No. 10-1827 (issued April 1, 2011).

11

See L.L., Docket No. 19-0214 (issued May 23, 2019); N.D., 59 ECAB 344 (2008).

12

See 5 U.S.C. § 8101(19); see also G.S., Docket No. 18-0827 (issued May 1, 2019); Francesco C. Veneziani, 48
ECAB 572 (1997).
13

Supra note 5 at Chapter 3.700 (January 2010). The Guides Newsletter is included as Exhibit 4.

14

See E.D., Docket No. 13-2024 (issued April 24, 2014); D.S., Docket No. 13-2011 (issued February 18, 2014).

4

of the distal third of the thigh and lateral left foot. Dr. Clop diagnosed status post L3-4 XLIF and
residual left thigh atrophy and numbness. Citing the sixth edition of the A.M.A., Guides, she found
that appellant had 10 to 14 percent impairment due to class 2 atrophy of the left quadriceps and
thigh using Table 17-4 on page 570 of the A.M.A., Guides, the lumbar spine regional grid.
Dr. Clop applied a GMFH of one, and a GMPE and a GMCS of two, and concluded that appellant
had 11 percent whole person permanent impairment. However, a schedule award is only payable
for permanent impairment originating in the spine if permanent impairment of an extremity is
established pursuant to The Guides Newsletter.15 Dr. Clop failed to use The Guides Newsletter in
calculating appellant’s permanent impairment and thus her opinion lacks probative value.16
On April 17, 2019 Dr. Harris, the DMA, referenced The Guides Newsletter and indicated
that appellant had no impairment of the right lower extremity as he had no evidence of a
neurological deficit. He further found that he had zero percent impairment of the left lower
extremity due to mild pain and reduced sensation at L3 and two percent impairment for mild motor
weakness at L3, for a total left lower extremity impairment of two percent.17 Dr. Harris did not,
however, address application of grade modifiers or the net adjustment formula in rating appellant’s
spinal nerve impairment at L3 using Proposed Table 2 of The Guides Newsletter.18 The Guides
Newsletter provides that the examiner should adjust the sensory and motor ratings for functional
history and, if applicable, clinical studies.19 As Dr. Harris did not explain his impairment rating
in accordance with the provisions of The Guides Newsletter, his opinion is insufficient to establish
the extent of appellant’s lower extremity impairment.
It is well established that proceedings under FECA are not adversarial in nature and that
while the claimant has the burden of proof to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence to see that justice is done.20 The case will be
remanded for OWCP to obtain clarification from Dr. Harris regarding the extent of appellant’s
permanent impairment after proper application of The Guides Newsletter. If Dr. Harris is unable
to provide clarification, OWCP should further develop the evidence as necessary to resolve the
issue. The Board notes that in its development letter OWCP requested that appellant provide a
rating of permanent impairment in accordance with the sixth edition of the A.M.A., Guides.
However, the rating should have been requested in accordance with The Guides Newsletter.

15

E.F., Docket No. 18-1723 (issued May 1, 2019).

16

See A.H., Docket No. 19-1788 (issued March 17, 2020); R.B., Docket No. 19-0848 (issued February 11, 2020).

17
Dr. Harris indicated that he was rating appellant for mild motor weakness at L2 rather than L3; however, this
appears to be a typographical error.
18

See R.B., Docket No. 17-1995 (issued August 13, 2018).

19

Supra note 12. See V.B., Docket No. 14-1850 (issued January 28, 2015).

20

J.O., Docket No. 17-1156 (issued September 13, 2017).

5

After this and any further development deemed necessary, it should issue a de novo
decision.21
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the November 20 and 6, 2019 decisions of the Office
of Workers’ Compensation Programs are set aside and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: December 2, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

21
In light of the Board’s disposition of the merits, the issue of whether OWCP properly denied appellant’s request
for reconsideration under section 8128(a) is rendered moot.

6

